Citation Nr: 0319159	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
residuals of a perforation of the ureter, currently rated 20 
percent disabling.

2.  Entitlement to an increased initial evaluation for status 
post colostomy and laparotomy, currently rated 10 percent 
disabling.

3.  Entitlement to an increased initial (compensable) 
evaluation for residuals of a perforation of the wall of the 
uterus.

4.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION


The veteran had active military service from September 1981 
to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A January 1993 rating 
decision granted service connection for a disability 
classified as the "surgical complications of pregnancy."  
That rating decision also denied entitlement to special 
monthly compensation (SMC) based on loss of use of a 
creative organ.  A November 1993 rating decision implemented 
a hearing officer's determination that there were three 
distinct disabilities recognizable as the surgical 
complications of pregnancy, which were as follows:  status 
post colostomy and laparotomy, evaluated 10 percent 
disabling; status post perforated ureter, 
evaluated noncompensably disabling; and perforated posterior 
wall of the uterus, also evaluated noncompensably disabling.

The Board remanded the case to the RO in August 1996 for 
further development of the evidence. While the case was on 
remand, the RO issued a decision in July 1998 granting a 20 
percent evaluation for the residuals of the perforation of 
the ureter. The RO confirmed and continued the 10 percent 
evaluation previously assigned for status post colostomy and 
laparotomy, and the noncompensable evaluation previously 
assigned for the residuals of the perforation of the wall of 
the uterus. 

The Board again remanded the case to the RO in March 1999 for 
still further development of the evidence.  

The Board notes that the RO adjudicated the first three 
claims set forth on the cover page of this decision, as 
claims for increased ratings.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized these 
issues as involving the propriety of the initial evaluations 
assigned.

The veteran's June 1996 hearing was before a Veterans Law 
Judge (VLJ) who is no longer employed at the Board.  The case 
accordingly has been reassigned, and the veteran was notified 
in May 2003 of the opportunity to attend another hearing, but 
she declined another hearing when responding later that same 
month.  38 C.F.R. § 20.707 (2002).


REMAND

After a preliminary review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see, too, Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied).

So this case must be returned to the RO for compliance with 
the preliminary notice and duty to assist provisions of this 
new law, and to have the claim reconsidered on the merits.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim on the merits, 
i.e., de novo, based on all of the 
evidence in the claims folder (c-file).

3.  If any issue remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




